BELCHER, Judge.
The conviction is for burglary; the punishment, ten years in the penitentiary.
The state’s evidence shows that on June 28, 1953, appellant and Earl Jourden went onto the roof of a building owned by George M. Sollock; that appellant remained on the roof to watch while Jourden broke into and entered the building; and that after Jourden came out of the building they hid the burglary tools and the property which was taken from the building.
George M. Sollock testified that he was the owner of the building in question on June 28, 1953, and that this building was entered by force and some of his property was removed on that date. He further testified that he did not give appellant or Jourden his consent to enter this building on said date and remove any of his property therefrom.
There are no formal nor informal bills of exception in the record.
We find the evidence sufficient to sustain the conviction.
The judgment of the trial court is affirmed.
Opinion approved by the Court.